46 N.Y.2d 746 (1978)
In the Matter of the Arbitration between Vestal Central Schools, Appellant, and Vestal Teachers Association et al., Respondents.
Court of Appeals of the State of New York.
Argued October 18, 1978.
Decided December 6, 1978.
Edward J. Sarzynski for appellant.
Richard N. Aswad and Paul E. Klein for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (60 AD2d 720).